      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.11 Page 1 of 19

                                                                            '   ,,

 I RANDY S. GROSSMAN
    Acting United States Attorney
 2 'Daniel C. Silva
    Michael A. Deshong
 3 Assistant United States Attorneys
   California Bar No. 264632 / 301041
 4 Federal Office Building
   880 Front Street Room 6293
 5 San Diego, Calito111ia 9210 I -8893
   Telephone: (619) 546-9713
 6 Email: daniel.c.silva@usdoj.gov
 7 Attorneys for United States of America

 8                             UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   Case No. 21   er 13, I q - Twt<.
11
                  Plaintif±~
12         V.                                    PLEA AGREEMENT
13
     MARCO ANTONIO GONZALEZ,
14
15                Defendant.

16        IT IS HEREBY AGREED between the plaintiff, UNITED STATES OF AMERICA,
17 through its counsel, RANDY S. GROSSMAN, Acting United States Aµo111ey, and Daniel
18 C. Silva and Michael A. Deshong, Assistant United States Attorneys, and Defendant
19 MARCO ANTONIO GONZALEZ, with the advice and consent of Martha M. Hall,
20 counsel for Defendant, as follows:
21                                              I
                                           THE PLEA
22        A.    THE CHARGE
23        Defendant agrees to waive Indictment and plead guilty to an Infom1ation charging
24 Defendant with willtul violation of the Bank Secrecy Act, in violutioniofTillc 31, United
25 States Code, Sections 5322 and 5318(h)(l)(A).
26                       PROSECUTION OF ADDITIONAL COUNTS
27        In exchange for Defendant's plea of guilty, the United States agrees not to prosecute
28 additional criminal charges against Defendant based on information lnow known to the

                                                                                Def. Initials /YJ   A.b
          Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.12 Page 2 of 19




        United States related to Defendant's criminal operation of MRK Casa de Cambio, and
     2 financial transactions related thereto. Nothing in this agreement, however, shields
     3 Defendant from prosecution for any act or omission not now known to the United States
  4 or committed after the date of this agreement. Should Defendant commit perjury or give
  5 false statement, the United States, at its sole discretion, will be free to prosecute Defendant
  6 for that offense, move to set aside this plea agreement, and be relieved of its obligations
  7 under this agreement.
  8                                                 II
                                    NATURE OF THE OFFENSE
  9
             A.     ELEMENTS EXPLAINED
10           The offense to which Defendant is pleading guilty has the following elements:
11           1.     Begil1lling no later than 2015 and continuing through at least July 2020,
12           defendant was aware that Title 31, United States Code, Section 5318(h)(l)(A)
             required a money transmitting business/money services business to establish an anti-
13           money laundering program that included, at a minimum, the development ofintemal
14           policies, procedures, and controls to detect and prevent money laundering and other
             violations of law;
15
             2.    Defendant was further aware that establishing and implen1enting an anti-
16           money laundering program for a money transmitting business/money services
17           business under Title 31, United States Code, Section 53 l 8(h)(l )(A) required
             adherence to and compliance with regulations issued thereunder, 'including Title 31,
18           Code of Federal Regulations, Section 1022.210 ("Anti-money laµndering programs
19           for money services business") and the obligations refe1Ted to and prescribed therein;
             and
20
             3.    Defendant knowingly, voluntarily, and willfhlly acted to violate Title 31,
21           United States Code, Section 53 l 8(h)(I )(A) and the regulations !issued thereunder,
22           including willfully violating Title 31, Code of Federal Regulations, Section
             1022.210, by failing to establish and implement one or mote of the minimal
23           requirements of an anti-money laundering program with •internal policies,
24           procedures, and controls tu detect und prevent rnuney lnundcrin,g ~nd other violutjom,
             of law, all in violation of Title 31, United States Code, Sections 5322 and
25           5318(h)(l)(A).
26          B.     ELEMENTS UNDERSTOOD AND ADMITTED- FACTUAL BASIS
27          Defendant has fully discussed the facts of this case with defense counsel. Defendant
28 has committed each element of the crime and admits that there is a factual basis for this
                                                   2
                                                                                 Def. Initials   /1 {\ 6
       Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.13 Page 3 of 19




     guilty plea. The following facts are true and undisputed, and applied at all times during the
  2 subject time period:
 3         1.     Since no later than 2002, and continuing until the present, defendant MARCO
 4 ANTONIO GONZALEZ conducted, controlled, managed, supervised, directed, and
 5 owned all or part of a money transmitting business, also referred to as a money services
 6 business (an "MTB/MSB") offering money transmitting services at its branches in the
 7 United States of America and Mexico. GONZALEZ's MTB/MSB has continuously
 8 operated under the name "MRK Casa de Cambio" ("MRK") since no l<iter than 2003.
 9         2.    MRK' s primary money transmitting services in the United States of America
IO and Mexico were as a check casher, currency exchanger, money transmitter, and a physical
11 importer, exporter, or other transferor of value or currency into the United States of
12 America from Mexico, as well as into M.exico from the United States of America.
13                          Legal Background-The Bank Secrecy Act
14         3.    At all times while defendant MARCO ANTONIO GONZALEZ operated
15 MRK, the Currency and Foreign Transactions Reporting Act (Title 31, United States Code,
16 Section 5313 et seq. and the regulations proscribed thereunder, also ki;iown as the "Bank
17 Secrecy Act" (or the "BSA")) imposed reporting requirements on the vast majority of
18 transactions involving more than $10,000 in United States currency and other monetary
19 instruments. The Bank Secrecy Act further imposed due diligence, suspicious activity
20 reporting, and other processes and procedures on financial institutions (including an
21 MTB/MSB like MRK) that would provide "a high degree of usefulnessi in criminal, tax, or
22 regulatory investigations or proceedings .... " Title 31, United States Code, Section 53 I I.
23 These obligations included, but were not lilnited to, developing ahd maintaining an
24 adequate and effective anti-money laundering ("AML ") program.           s~e   Title   3 l,    united
25 States Code, Section 53 I 8(g), and the regulations issued thereunder.
26        4.     Title 31, Code of Federal Regulations, Section 1022.4l0(b) required an
27 MTB/MSB develop and maintain an AML program that was "commen~uratc with the risks
28 posed by the location and size of, and the nature and volume of th~ financial services
                                                  3
                                                                                  Def. Initials   fil..'-_
       Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.14 Page 4 of 19




 1 provided by, the money services business." At Title 3 l, United States Code, Section
 2   1022.210(d), the Bank Secrecy Act further required that an MTB/MSB's AML program,
 3 "[a]t a minimum":

 4         a.    "Incorporate policies, procedures, and intemal controls reasonably designed
           to assure compliance with" the Bank Secrecy Act, as well as preparing and filing
 5         with the Secretary of the Treasury reports of transactions required under the Bank
 6         Secrecy Act;
 7         b.    "Designate a person to assure day to day compliance with the program and"
           the Bank Secrecy Act;
 8
           c.    "Provide education and/or training of appropriate personnel concerning their
 9         responsibilities under the program, including training in the detection of suspicious
10         transactions to the extent that the money services business is required to report such
           transactions under" the Bank Secrecy Act; and
11
           d.     "Provide for independent review to monitor and maintain an adequate
12         program. The scope and frequency of the review shall be commensurate with the
           risk of the financial services provided by the money services business."
13
14
                                           BSA Reports

15         5.    Title 31, United States Code, Section 5316 and the regulations issued
J6 thereunder required every person (or an agent or bailee of any person) to file a report with
17 the Secretary of the Treasury when the person, agent, or bailee knowin!gly: (1) transports,
18 is about to transport, or has transported, monetary instruments of more tpan $10,000 at one
19 time-(A) from a place in the United States to or through a place outside the United States
20 or (B) to a place in the United States from or through a place outside the United States; or
21   (2) receives monetary instruments of more than $10,000 at one time transported into the
22 United States from or through a place outside the United States.

23         6.    The report that a person must file with the Secretary of the Treasury in
24 compliance With Title 31, United States code, section 5316 was\ Financial Crimes
25 Enforcement Network Fonn 105, Report of International Transportation of Currency and
26 Monetary Instruments (a "CMlR") with the Financial Crimes Enforcement Network
27 ("FinCEN"), a branch of the Department of the Treasury.

28         7.    Among other information that must appear on a CMIR, Tide 31, United States
                                                  4
                                                                               Def. Initials   /'l !\~·b
       Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.15 Page 5 of 19




  1 Code, Section 5316(b)(2) required the person importing currency must provide "the origin,
 2 destination, and route of the monetary instruments". It was a crin1inal offense under Title
 3 31, United States Code, Section 5324(c)(2) for a person to file or cause or attempt to cause
 4 a person to file a report required under section 5316 (i.e., a CMIR) that contains a material
 5 omission or misstatement of fact.
 6                   Money Transmitting Business/Money Services Business
 7         8.    Title 31, United States Code, Section 5330 and the regulations issued
 8 thereunder required any person who owns or controls an MTB to register the business with
 9 the Secretary of the Treasury not later than the end of the 180-day periqd beginning on the
JO date on which the business is established.
11         9.    Title 31, Code of Federal Regulations, 1010.100 et seq., required additional
12 types of "money services businesses" to register under Title 31, United States Code,
13 Section 5330 as an MTB where the Secretary of the Treasury determined those businesses
14 and the persons controlling those businesses were engaged in "money transmission
15 services". Title 31, Code of Federal Regulations, Section 1010.l00(ft)(S)(i)(A).
16         10.   Title 31, Code of Federal Regulations, Section 1010.l00(ff)(5)(i)(A) defined
17 "money transmission services" as the acceptance of currency, funds, .or other value that
J8 substitutes for currency from one person and the transmission of curret1cy, funds, or other
19 value that substitutes for currency to another location or person by anylmeans.
20         11.   Title 31, Code of Federal Regulations, Secti.011 1022.380(a)(3) required an
21 MTB that engaged in money transmission services-both on its own be~alf and as an agent
22 for others-to register as an MTB under Title 31, United States Code, Section 5330.

23                         Registering, or Failing to Register, an MTB
24        12.    An MTB/MSB registered witll the Secretary ofthe Treasury by preparing and
25 filing FinCEN Fonn 107 "Registration of Money Service Business" (an "RMSB"). The
26 person filing an RMSB was required to include all information set forth in Title 31, United
27 States Code, Section 5330(b), any other information requested dn the MTB/MSB
28 registration form, and in the manner and to the extent required by the Secretary of the
                                                 5
                                                                              Def. Initials   J1J~,_
       Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.16 Page 6 of 19




  1 Treasury. Title 31, Code of Federal Regulations, Section 1022.380(b)(1 )(i); see also
  2 https://www.finccn.gov/registration-form.
 3          13.    A branch office ofan MTB/MSB was not required to file its own RMSB. The
 4 MTB/MSB that filed an RMSB was, however, required to report information about its
 5 branch locations or offices as provided by the instructions to the RMSB, including those
 6 based outside of the United States of America. Title 31, Code of Federal Regulations,
 7 Section        l022.380(b)(l)(ii)   &    1022.380(a)(2);      see    also    https://'Nww.fincen.
 8 gov/registration-form.
 9          14.    The RMSB that FinCEN has used since approximately 2013 required an
IO MTB/MSB registrant to report all "U.S. States and/or territories where the registrant, its
11   agents or branches are physically located and/or providing .MSB activities", and further
12 required the registrant to "check as many state/territory boxes as apprbpriate", including
13 "foreign location(s)" if the MTB/MSB "engages in activities in foreign rocations (non-U .S.
14 and US Territories)."
15         15.     The RMSB that FinCEN has used since approxin1ately 2013 further required
16 an MTB/MSB registrant to provide the "registrant's primary transaction account", which
17 it defined as "the account that has the greatest annual dollar amount iof money services
J8 business activity."
19         16.     Title 31, United States Code, Section 5330(a)(4), captioned "False and
20 incomplete information", stated that "filing of false or materially incoinplete information
21   in connection with the registration of a money transmitting business shii\11 be considered as
22 a failure to comply with. the requirements of this subchapter."
23         17.     Title 31, Code of Federal Regulations, Section 1022.380(e), captioned
24 "Consequences of failing to comply with 31         u.:s.c . .5330 or U1e regulations thereunder··,
25 similar stated that "failure to comply with the requirements of 31 U.S.C. 5330 or this
26 section includes the filing of false or materially incomplete infonnation: in connection with
27 the registration of a money services business."
28 I I I
                                                  6
                                                                                  Def. Initials /~   ~6
       Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.17 Page 7 of 19




  l                        Currency and Suspicious Transaction Reports
 2         18.   In addition to filing complete and accurate RMSBs as part of an MTB/MSB 's
 3 AML program, all financial institutions must fi.trther file currency and transaction reports-
 4 in addition to CMJRs--under the Bank Secrecy Act as follows:
 5         a.    Currency Transaction Reports (FinCEN Form 112, a "CTR") for any cmTency
           transaction involving more than $10,000 in United States currency, pursuant to Title
 6
           31, United States Code, Section 5313, and Title 31, Code of Federal Regulations,
 7         Section I 022.31 l; and
 8        b.     Suspicious Activity Reports (FinCEN Fonn 109, a "SAR'', collectively with
          CMIRs, RMSBs, and CTRs, "BSA Reports") for any suspicious transaction relevant
 9        to a possible violation oflaw or regulation, pursuant to Title 31, United States Code,
10        Section 531 S(g); and Title 31, Code of Federal Regulations, Section l 022.320.
1l         19.   BSA Reports provide transparency into the United States financial system and
12 allow law enforcement to track the movement of large amounts of cash and other financial
13 transactions. Businesses or individuals that import, transport, or transfer large amounts of
14 currency without complying with these reporting requirements create opportunities for
15 criminal organizations to introduce their profits into the financial system without full Bank
16 Secrecy Act or AML scrutiny.
17                   Defendant's Willful Violations of the Bank Secrecy Act
18        20.    Beginning no later than 2015, and continuing through at least July 2020,
19 defendant MARCO ANTONIO GONZALEZ, MRK, and MRK's map.agers, employees,
20 and agents, had knowledge of the obligations to prepare, and file '!Vitl1 FinCEN, full,
21 accurate, and timely infonnation on all BSA Reports, as well as the duty to develop and
22 maintain an adequate AML program, as required under Title 31, United States Code,
23 Section 5318(g), and the regulations issued thereunder.
24        21.    Despite his knowledge of these obligation under the BSA, pete11<1ant MARCO
25 ANTONIO GONZALEZ intentionally and willfully violated the ~SA by knowingly
26 providing false and materially incomplete information in connection with the registration
27 of MRK as an MTB/MSB by: (i) failing to disclose MRK's Mexic<}-based offices and
28 branches with the Secretary of the Treasury; and (ii) reporting f&lse and materially
                                                 7
                                                                              Def. Initials   Mh. (.,
         Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.18 Page 8 of 19



     1 incomplete information in connection with the registration ofMRK as an MTB/MSB.
  2          22.   Beginning no later than 2015, and under the direction, management, and
  3 control of defendant MARCO ANTONIO GONZALEZ, MRK 's money transmitting
  4 services included operating multiple branches of a currency exchange business in San
  5 Ysidro, Califon1ia, which is within the Southern District of Califon1ia, as well as in
  6 Tijuana, Mexico.
 7           23.   Between no later than 2015 and continuing until at least July 2020, and under
 8 the direction, management, and control of defendant MARCO ANTONIO GONZALEZ,
 9 MRK's Tijuana, Mexico-based branches (the "Tijuana .MRK Branches") regularly
IO imported from Mexico cash, coins, and monetary instruments in various cmTency-
11 primarily U.S. dollars and Mexican pesos-for the benefit of MRK and ultimate deposit
t 2 into or exchange with other financial institutions and individuals based in the United States
] 3 of America.
14           24.   Defendant MARCO ANTONIO GONZALEZ conducted, controlled.
15 managed, supervised, directed, and owned all or part of the operations of the Tijuana MRK
16 Branches. In doing so, and by failing to disclose, or otherwise mate1ially omitting these
17 operations on MRK's RMSBs filed with FinCEN between no later thllll 2015 and 2020,
18 GONZALEZ knowingly, intentionally, and willfully failed to develop and maintain an
19 adequate BSA/AML program for MRK's operations, in violation of Title 18, United States
20 Code, Section 5318(g) and 5322.
21           25.   As part of his willful violations of the Bank Secrecy Act ~hat began no later
22 than 2015, defendant MARCO ANTONIO GONZALEZ caused MRK                   ,n the United States
23 of America and Mexico to engage in cash transactions without applying adequate scrutiny
24 to the source, purpose, ownership, or destination of tile fl.mds, or othenvise whether they
25 were relevant to a possible violation of law or regulation-as required under Title 31,
26 United States Code, Section 1022.320(a)(l ). In doing so, GONZALEZ: failed to adhere to
27 best practices for all financial institutions; but, more specifically undet Title 31, Code of
28 Federal Regulations, Section l 022.21 O(b ), which required an MTB/MSB to develop and
                                                  8
                                                                               Def. Initials   /ll !\J:i
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.19 Page 9 of 19




 J maintain an AML program that was "commensurate with the risks posed by the location
 2 and size of, and the nature and volume of the financial services provided by, the money
 3 services business", GONZALEZ failed to perfom1 adequate and generally accepted "due
 4 diligence" and "know your customer" practices on transactions conducted at MRK 's
 S California- and Tijuana-based operations."
 6        26.    As a result, in or about 2016, defendant MARCO ANTONIO GONZALEZ
 7 and MRK encountered individuals attempting to launder proceeds derived from narcotics
 8 trafficking. During one of these encounters, MRK received approximately $10,000 U.S.
 9 dollars that were proceeds of narcotics trafficking at the MRK branch in San Ysidro,
Jo California. In exchange, and under the direction, management, and control of
11 GONZALEZ, MRK provided Mexican pesos for receipt at one of ithe Tijuana MRK
12 Branches. No SAR, CMIR, or CTR was filed on this transaction, or series oftransactions-
13 all in willful violation of the Bank Secrecy Act.
14        27.    Beginning no later than 2002 and continuing until most r¢ccntly on or about
15 March 6, 2020, defendant MARCO ANTONIO GONZALEZ knowingly prepared and
16 filed RMSBs with the Secretary of the Treasmy that failed to report M;RK's operations in
17 Mexico, and the existence of Tijuana MRK Branches or other MRK offices located in
18 Tijuana, Mexico.
19        28.    By failing to disclose any of MRK' s branch locations or offices as required
20 by the Secreta1y of the Treasury and the instructions on the RMSB, anµ as required under
21 Title 31, Code of Federal Regulations, Section 1022.380(b)(l)(ii), defendant MARCO
22 ANTONIO GONZALEZ prepared and filed knowingly false and m*erially incomplete
23 information in connection with the registration of MRK as an MTB/MpB, which Title 3 1,
24 United States Code, Section 5330(a)(4) states ..shall be considered as 'a failure to comply
25 with the requirements of this subchapter."
26                MRK's False, Misleading, and Materially Inaccurate CMIRs
27        29.    MRK-through its owners, managers, employees, and agents under the
28 direction, management, and control of defendant MARCO ANTONIO GONZALEZ-
                                                 9
                                                                             Def. Initials
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.20 Page 10 of 19



 I filed approximately 1,714 CMIRs from in and around July 2002 through July 13, 2020.
 2 The CMIRs filed over this time period on behalf of MRK represented the physical
 3 importation of currency, coins, and monetary instruments into the United States of America
 4 from M.exico with a total value of approximately $79,090,554.
 5         30.   Between approximately 2013 and August 15, 2019, MRK-under the
 6 direction, management, and control of defendant MARCO ANTONIO GONZALEZ-
 7 maintained a primary bank account ending in x454 7 with a bank ("Bank l "), which
 8 operated in the Southern District of California and elsewhere (the "M.RK Account"). There
 9 were limited bulk cash deposits into the MRK Account between its opening in 2013 and
Jo May 2016. Between May 20 I 6 and its closure in August 2019, however, there were no less
I I than $36,377,579 in cash deposits into the MRK Account.
12        31.    After the closure of the MRK Account on or about August 15, 2019, MRK-
13 through its owners, managers, employees, and agents under the direqtion, management,
14 and control of defendant MARCO ANTONIO GONZALEZ-filed approximately 64
J 5 separate CMIRs between Nove1nber 18, 2019 and July 13, 2020 related to the itnportation
J6 of United States and Mexican currency from Mexico-for a total valu¢ of approximately
17 $2,460,726 in currency and coins (the "False MRK CMIRs"). All of the False MRK CMIRs
18 listed the destination of the imported currency (e.g., where it was being "shipped to") as
J9 Bank 1, at its address in the Southern District of California.
20        32.    MRK--and all of its owners, managers, employees, and ;agents involved in
21 the preparation and filing of the False MRK CMIRs-were awate of the material
22 misstatements of fact on the False MRK CMIRs about the destinatipn of the imported
23 currency and coins, and knew that no cash deposits were made into the MRK Account after
24 its closure on or about August 15, 2019.
25        33.    Despite the material misstatements of fact on the False MRK CMIRs, during
26 the time when MRK filed the False MRK CMIRs, MRK-through its!owners, managers,
27 employees, and agents under the direction, management, and control of defendant MARCO
28 ANTONIO GONZALEZ-delivered no less than $4,094,935 in U.S. currency to another
                                                 10
                                                                            Def. Initials   /:1 ~ /::i
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.21 Page 11 of 19




     MTB/MSB, which operated m the Southern District of California and elsewhere
 2 ("MTB/MSB 2").
 3         34.    MRK-under the direction, management, and control of defendant MARCO
 4 ANTONIO GONZALEZ-falsely reported on its .March 6, 2020 RMSB that a different
 5 bank account at Bank 1 was MRK's "primary transaction account", which at the time of
 6 filing GONZALEZ knew was false; and, in truth, MRK's "primary transaction account"
 7   was at that time with MTB/MSB 2 or some other individual, business, or financial
 8 institution. Due to this false and materially incomplete information in connection with the
 9 registration ofMRK as an MTB/MSB, Title 31, United States Code, Section 5330(a)(4)
10 held that its "shall be considered as a failure to comply with the requirements of this
11 subchapter."
12                    Willful Violation of CTR and SAR Filing Obligations

13         35.    Beginning on an unknown date, but no later than January 2019, defendant
14 MARCO ANTONIO GONZALEZ, and other MRK managers, empioyees, and agents,
15 received cash in excess of $10,000 at MRK yet knowingly and intentionally inputted the
16 transactions into MRK' s records in increments less than $1,000. Despi\e knowledge of the
17 obligation to file CTRs for cash transactions in excess of $10,000 on a single day, and the
18 obligation to obtain identification for transactions in excess of$2,000 (see Title 31, United
19 States Code, Section 1010.320(a)(2)), GONZALEZ and MRK j-ecorded the cash
20 transactions in sub-$2,000 increments (often less than $1,000) to willfuliy evade the
21 obligations of an MTB/MSB to: file CTRs (under Title 31, Code of Federal Regulations,
22 Section 1022.31 O); obtain identification and additional scrutiny on t~e MRK customers
23 (under Title 3 L Code of Federal Regulations, Section 1022.312); and ~vade the obligation
24 to investigate whether a SAR was required to be filed on MRK custombrs and transactions
25 (under Title 31, Code of Federal Regulations, Section 1022.320).

26         36.    Furthermore, despite    defendant MARCO         ANTONfO        GONZALEZ's
27 knowledge that MRK had to file a SAR on suspicious transaction$ "no later than 30

28 calendar days after the date of the initial detection by the money services business of facts
                                                 11
                                                                               Def. Initials   lfi   I\ b
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.22 Page 12 of 19




 1 that may constitute a basis for filing a SAR" (Title 31, Code ofFederal Regulations, Section
 2 1022.320(b)(3)), GONZALEZ caused MRK to file a single SAR between 2008 and 2020,
 3 which neve1theless was filed more than 90 days after the date of MRK's initial detection
 4 of the of facts formed the basis for filing the SAR, which GONZALEZ knew at the time
 5 was its due date, and willfully failed to timely file with FinCEN.
                                                 III
 6
                                           PENALTIES
 7        The crime to which Defendant is pleading guilty carries the following penalties:
 8        A.     a maximum 5 years in prison;
 9        B.     a maximum $500,000 fine;
10        C.     a mandatoty special assessment of$100 per count; and
11        D.     a tenn of supervised release of up to 3 years. Failure to comply with any
                 condition of supervised release may result in revocation ofsupervised release,
12               requiring Defendant to serve in prison, upon revocation, all or part of the
13               statutory maximum term of supervised release.
l4                                   IV
                    DEFENDANT'S WAIVER OF TRIAL RIGHTS AND
15                     UNDERSTANDING OF CONSEQUENCES
16        This guilty plea waives Defendant's right at trial to:
17        A.     Continue to plead not guilty and require the United States to prove the
                 elements of the crime beyond a reasonable doubt;
18
          B.     A speedy and public trial by jury;
19
20        C.     The assistance of counsel at all stages;

21        D.     Confront and cross-examine adverse witnesses;

22         E.    Testify and present evidence and to have witnesses t~stify on behalf of
                 Defendant;                                          ·
23
           F.    Not testify   9r   have any adverse inferences drawn from th~ failure to testify;
24
           G.    Defendant knowingly and voluntarily waives any rights and defenses
25               defendant may have under the Excessive Fines Claµse of the Eighth
26               Amendment to the United States Constitution to the forfeiture of property in
                 this proceeding or any related civil proceeding; and
27
           H.    Assert now or on appeal, any legal, constitutional, statutory, regulatory, and
28
                                                     12
                                                                                  Def. Initials   MI\ b
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.23 Page 13 of 19



                 procedural rights and defenses that he may have under any source of federal
                 or common law, including among others, challenges to personal jurisdiction,
 2               extraterritoriality, statute oflimitations, venue, and the fonn and substance of
                 the Infoi111ation, including specifically any claim of multiplicity or duplicity.
 3
                                 V
 4         DEFENDANT ACKNOWLEDGES NO PRETRIAL RIGHT TO BE
          PROVIDED WITH IMPEACHMENT AND AFFIRMATIVE DEFENSE
 5                                       INF'ORMA'l'ION
 6        Any information establishing the factual innocence of Defendant known to the
 7 undersigned prosecutor in this case has been tu111ed over to Defendant. The United States
 8 will continue to provide such infom1ation establishing the factual innocence of Defendant.
 9        If this case proceeded to trial, the United States would be required to provide
IO impeachment information for its witnesses. In addition, if Defendant raised an affin11ative
11 defense, the United States would be required to provide infonnation in its possession that
12 supports such a defense. By pleading guilty Defendant will not be provided this
13 infommtion, if any, and Defendant waives any right to this inf01mation. 'Defendant will not
14 attempt to withdraw the guilty plea or to file a collateral attack based pn the existence of
15 this information.
                                     VI
16
                   DEFENDANT'S REPRESENTATION THAT GUILTY
17                     PLEA IS KNOWING AND VOLUNTARY
18         Defendant represents that:
19        A.     Defendant has had a full opportunity to discuss all the facts and circumstances
                 of this case with defense eou-risel and has a cle~r understanding of the charges
20               and the consequences of this plea. By pleadmg guilty, Defendant may be
                 giving up, and rendered ineli,~1ble to receive, valuable government benefits
21               and civic rights, such as the nght to vote, the right to por,sess a firearm, the
                 right to hold office, and the right to serve on a jury. The conviction in this case
22               may subject Defendant to various collateral consequence~, including but not
                 limited to revocation of probation, parole, or supervised release in another
23               ease; debarment from government contracting; and suspension or revocation
                 of a professional license, none of which can serve as gi,ounds to withdraw
24               Defendant's guilty plea.                                      ·
25
           B.    No one has made any promises or offered any rewards in return for this guilty
26               plea, other than those contained in this agreement or otherwise disclosed to
                 the Court.
27
           C.    No one has threatened Defendant or Defendant's family to induce this guilty
28               plea.
                                                  13                              Def. Initials   f\ t,.._ I~
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.24 Page 14 of 19




 l         D.    Defendant is pleading guilty because Defendant is guilty and for no other
                 reason.
 2
                                         VII
 3               AGREEMENT LI.MlTED TO U.S. ATTORNEY'S OFFICE
                      SOUTHER..t""J DISTRICT OF CALIFORNIA
 4

 5        This plea agreement is limited to the United States Attorney's Office for the
 6 Southcn1 District of California, and cannot bind any other authorities in any type of matter,
 7 although the United States will bring this plea agreement to the attention of other
 8 authorities if requested by Defendant.
 9
                                      VIII
10                  APPLICABILITY OF SENTENCING GUIDELINES
11        The sentence imposed will be based on the factors set forth in l& U.S.C. § 3553(a).
12 In imposing the sentence, the sentencing judge must consult the United States Sentencing
13 Guidelines (Guidelines) and take them into account. Defendant has discussed the
14 Guidelines with defense counsel and understands that the Guidelines are only advisory, not
15 mandatory. The Court may impose a sentence more severe or less severe than otherwise
16 applicable under the Guidelines, up to the maximum in the statute of conviction. The
17 sentence cannot be determined until a presentence report is prepared by the U.S. Probation
18 Office and defense counsel and the United States have an opportunity to review and
19 challenge the presentence report. Nothing in this plea agreement limit$ the United States'
20 duty to provide complete and accurat.e facts to the district court and lthe U.S. Probation
21 Office.
                                                IX
22               SENTENCE lS WITID.N SOLE DISCRETION OF JUDGE
23        This plea agreement is made pursuant to Federal Rule of (j;riminal Procedure
24 l l(c)(l)(B). The sentence is within the sole discretion of the sentencing judge who may
25 impose the maximum sentence provided by statute. It is uneertainj at this time what
26 Defendant's sentence will be. The United States has not made and will not make any
27 representation about what sentence Defendant will receive. Any estin1ate of the probable
28 sentence by defense counsel is not a promise and is not binding pn the Court. Any
                                                 14
                                                                               Def Initials .   /ill fl. £,
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.25 Page 15 of 19




 I recommendation by the United States at sentencing also is not binding on the Court. If the
 2 sentencing judge does not follow any of the parties' sentencing recommendations,
 3 Defendant will not withdraw the plea.
                                       X
 4
                    PARTIES' SENTENCING RECOMMENDATIONS
 5        A.     SENTENCING GUIDELINE CALCULATIONS
 6        Although the Guidelines are only advisory and just one factor the Court will consider
 7 under 18 U.S.C. § 3553(a) in imposing a sentence, the parties will jointly recotnmend the
 8 following Base Offense Level, Specific Offense Characteristics, Adjustments, and
 9 Departures:
10         1.    Base Offense Level [USSG § 2Sl.3 l(a)]                                     8

11        2.     Acceptance of Responsibility [USSG § 3E1.1 (a)]                            -2
12        B.     ACCEPTANCE OF RESPONSIBILITY
13        Despite paragraph A above, the United States need not recommend an adjustment
14 for Acceptance of Responsibility if Defendant engages in conduc~ inconsistent with
15 acceptance of responsibility including, but not limited to, the following:
16         l.    Fails to truthfully admit a complete factual basis as statetl in the plea at the
                 time the plea is entered, or falsely denies, or makes a statement inconsistent
17
                 with, the factual basis set forth in this agreement;       ·
18
          2.     Falsely denies prior criminal conduct or convictions;
19
          3.     Is lmtruthful with the United States, the Court or probation officer; or
20
          4.     Breaches this plea agreement in any way.
21
          C.     FURTHER        ADJUSTMENTS           AND      SENTENCE         REDUCTIONS
22               INCLUDING THOSE UNDER 18 O.s.c. § 3553
23       Defendant may request or recommentl additional down~ard adjustments,
24 departures, or varianees from the Sentencing Guidelines unde.r 18 t,J.S.C. § 3553. The
25 United States may oppose any downward adjust1nents, departures, or variances not set forth
26 in Section X, paragraph A above.

27        D.     NO AGREEMENT AS TO CRIMINAL HISTORY CATEGORY

28        The parties have no agreement as to Defendant's Criminal HistQry Category.

                                                                                Def. Initials ~
                                                 15
       Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.26 Page 16 of 19




 1         E.      "FACTUAL BASIS" AND "RELEVANT CONDUCT" INFORMATION
 2         The facts in the "factual basis" paragraph of this agreement are true and may be
 3 considered as "relevant conduct" under USSG § I B 1.3 and as the nature ,and circumstances
 4 of the offense under 18 U.S.C. § 3553(a)(J ).
 5         F.      PARTIES' RECOMMENDATIONS REGARDING CUSTODY
 6         The United States will recommend that Defendant be sentenced to the low end of
 7 the advisory Guidelines range recommended by the United States at sentencing.
 8         G.      SPECIAL ASSESSMENT AND FINE
 9                  l.   Special Assessment
lO         The parties will jointly recommend that Defendant pay a speciai assessment in the
11   amount of $100.00 per felony count of conviction to be paid forthwith at time of
12 sentencing. Special assessments shall be paid through the office of the Clerk of the District
13 Court by bank or cashier's check or money order made payable to the "C;terk, United States
14 District Court."
15                 2.    Fine/Forfeiture
16         Based on a separate forfeiture of approximately $20,000 by Defendant, the pa11ies
17 agree to recom111end no fine be imposed on Defendant.
18         H.      SUPERVISED RELEASE

19         lf the Court imposes a term of supervised release, Defendant wil/ not seek to reduce
20 or terminate early the tenn of supervised release until Defendant has served at least 2/3 of
21   the term of supervised release and has fully paid and satisfied any speciM assessments, fine,
22 criminal forfeiture judgment, and restitution judgment.
                                                XI
23          DEFENDANT WAIVES APPEAL AND COLLATERAL ATTACK
24       Defendant waives (gives up) all rights to appeal and to collaterally attack every
25 aspect of the conviction and sentence, including any restitution or fqrfeiture order. This
26 waiver includes, but is not limited to, any argument that the statute of conviction or
27 Defendant's prosecution is unconstitutional and any argument that the!facts of this case do
28 not constitute the crime charged. The only exceptions are l) Defel}dant may appeal a

            ,,,,,,u,1
                                                   16                                          t,1r:. r
                                                                                Def. Initials .Lil'!.~
         Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.27 Page 17 of 19



 1 custodial sentence above the high end of the guideline range recommended by the United
 2 States at sentencing (if USSG § 5G l. l (b) applies, the high end of the range will be the
 3 statutorily required mandatory minimum sentence), and 2) Defendant may collaterally
 4 attack the conviction or sentence on the basis that Defendant received ineffective assistance
 5 of counsel. If Defendant appeals, the United States may support on appeal the sentence or
 6 restitution order actually imposed.
 7                                        XII
 8                           BREACH OP THE PLEA AGREEMENT

 9           Defendant and Defendant's attorney know the terms of this agreement and shall
10 raise, before the sentencing hearing is complete, any claim that the U11ited States has not
11   complied with this agreement. Otherwise, such claims shall be deemed waived (that is,
12 deliberately not raised despite awareness that the claim could be rais~d), cannot later be
13 made to any court, and if later made to a court, shall constitute a breach of this agreement.
14           Defendant breaches this agreement if Defendant violates or fails to perfonn any
15 obligation under this agreement. The following are non-exhaustive examples of acts
16 constituting a breach:
17           1.    Failing to plead guilty pursuant to this agreement;
18           2.    Failing to fully accept responsibility as established in Section X, paragraph B,
                   above;
19
             3.    Failing to appear in court;
20
21           4.    Attempting to withdraw the plea;

22           5.    Failing to abide by any court order related to this case;

23           6.    Appealing (which occurs if a notice of appeal is filed) or cpllaterally attacking
                   the conviction or sentence in violation of Section XI of tp.is plea agreement;
24                 or
25           7.    Engaging in additional criminal conduct from the time of!arrest until the time
26                 of sentencing.
27           If Defendant breaches this plea agreement, Defendant will not b1 able to enforce any
28 provisions, and the United States will be relieved of all its obligati,bns under this plea
                                                   17
     p                                                                            Def. Initials   /1 is,
      Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.28 Page 18 of 19




     agreement. For example, the United States may proceed to sentencing but recommend a
 2 different sentence than what it agreed to recommend above. Or the United States may
 3 pursue any charges including those that were dismissed, promised to be dismissed, or not
 4 filed as a result of this agreement (Defendant agrees that any statute of limitations relating
 5 to such charges is tolled indefinitely as of the date all parties have signed this agreement;
 6 Defendant also waives any double jeopardy defense to such charges). In addition, the
 7 United States may move to set aside Defendant's guilty plea. Defendant may not withdraw
 8 the guilty plea based on the United States' pursuit of remedies for Defendant's breach,
 9         Additionally, if Defendant breaches this plea agreement: (i) any statements made by
10 Defendant, under oath, at the guilty plea hearing (before either a Magistrate Judge or a
11 District Judge); (ii) the factual basis statement in Section ILB in this agreement; and (iii)
12 any evidence derived from such statements, are admissible against• Defendant in any
13 prosecution of, or any action against, Defendant. This includes the prosecution of the
14 charge(s) that is the subject of this plea agreement or any charge(s) that the prosecution
15 agreed to dismiss or not file as part of this agreement, but later pursues 9ecause of a breach
I6   by the Defendant. Additionally, Defendant knowingly, voluntarily\ and intelligently
17 waives any argument that the statements and any evidence derived from the statements
18 should be suppressed, cannot be used by the United States, or are inaqmissible under the
19 United States Constitution, any statute, Rule 410 of the Federal Rule~ of Evidence, Rule
20 l l(f) of the Federal Rules of Criminal Procedure, and any other federal rule,
                                              XIII
21                 CONTENTS AND MODIFICATION OF AGREEMENT
22         This plea agreement embodies the entire agreement between the parties and
23 supersedes any other agreement, written or oral. No modification of this plea agreement
24 shall be effective unless in writing signed by all parties.
25                               XIV
26        DEFENDANT AND COUNSEL FULLY UNDERSTAND AGREEMENT
27         By signing this agreement, Defendant certifies that Defendant Has read it (or that it
28 has been read to Defendant in Defendant's native language). Defendant has discussed the
                                                  18
                                                                               Def'. lnitials   t\f\ C2
     •    Case 3:21-cr-01319-TWR Document 7 Filed 05/04/21 PageID.29 Page 19 of 19




         terms of this agreement with defense counsel and fully understands its meaning and effect.
  2                                                    xv
  3                          DEFENDANT SATISFIED WITH COUNSEL
 4              Defendant has consulted with counsel and is satisfied with counsel's representation.
 5 This is Defendant's independent opinion, and Defendant's counsel did not advise
 6       Defendant about what to say in this regard.
 7
                                                       RANDY S. GROSSMA,N
 8
 9
                     '-( I ~-;)_\
                                                       A•~-g~j•---~~•~~ey
IO        ·~'1
         DATED                                          DANIEL C. SILVA
1I                                                     _MICHAELA. DESHONG
                                                        Assistant U.S. Attorney
12
13
14
15
         0tlrEJ-r~z~                              ~:~--~~~
                                                       Defense Counsel
16 IN ADDITION TO THE FOREGOING PROVISIONS TO WHICH I AGRE~i I
         SWEAR UNDER PENALTY OF PERJURY THAT THE FACTS IN THE
j. 7     "FACTUAL BASIS" SECTION ABOVE ARE TRUE. .
18
19          ~ ~q· - Z1                                         ,~ tld\{C,r
                                                       MARCO NTONIO G~ZALEZ
                                                                             6   b~t
20       DA. ED
                                                       Defendant
21
22
         Approved By:
23
         LEAH R. BUSSELL
24 Assistant U.S. Attorney
25
26
27
28
                                                       19
         Pk,:                                                                          Def. Initi[lls   JJJ\.{i
